Citation Nr: 1716974	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-10 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension.

2.  Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The Veteran served on active duty from September 1990 to September 2010. 

This appeal to the Board of Veterans' Appeals (Board) arose from May 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama that granted service connection for hypertension and assigned an initial 0 percent (noncompensable) rating, effective in October 2010; and, denied the low back claim.

In January 2017, the Veteran testified at a Board Hearing via video conference (VTC) before the undersigned Veterans Law Judge.  The undersigned held the record of the hearing open for 60 days for submission of additional evidence, which was in fact received.  A transcript of the hearing testimony is associated with the claims file.


The issue of entitlement to service connection for low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's hypertension manifests with the need for continuous medication for control; his diastolic readings have not been predominantly 100 or more and his systolic readings have not been predominantly 160 or more.


CONCLUSION OF LAW

The requirements for an initial compensable evaluation for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.31, 4.104, Diagnostic Code (DC) 7101 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Without such argument from the Veteran, the Board finds that a discussion of VA's compliance with its duty to notify would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), non-VA and VA records, to include the Compensation and Pension examination reports, are in the claims file.  Neither the Veteran nor his representative asserts that there are additional records to obtain.

In sum, there is no evidence of any VA error in notifying or assisting him that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

General Law and Regulation

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns evaluations based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the initial rating period on appeal based on the facts found as concerns the severity of the disability.  See O'Connell v. Nicholson, 21 Vet. App. 89, 91-92 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Discussion

Rating Criteria

The Veteran's hypertension is rated under DC 7101.  These criteria provide for a 10-percent rating for diastolic pressure predominantly 100 or more, or; systolic pressure of 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101.  A 20-percent rating is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more. A 40-percent rating requires diastolic pressure of predominantly 120 or more.  A 60-percent disability requires diastolic pressure of predominantly 130 or more.  Id.  The criteria for a 10-percent rating are disjunctive.  See Johnson v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned). The Board notes that the plain language of DC 7101 contemplates the effects of medication.  See McCarroll v. McDonald, 28 Vet. App. 267, 273 (2016).   


The June 2010 VA general examination report reflects that the Veteran's hypertension was well controlled.  (04/12/2010 VA Examination)  The August 2016 examination report notes that the Veteran reported that he was diagnosed with hypertension in 2005, and that he had been taking his prescribed medication since that date with good results.  The examiner noted that continuous medication was necessary for control of the Veteran's hypertension, but that the Veteran did not have a history of diastolic pressure of predominantly 100 or more.  The average of three readings at the examination was 138/92.  In sum, the Board finds that the preponderance of the evidence shows he does not have a history of diastolic pressure predominantly 100 or more, and thus the evidence shows that the Veteran's hypertension disability picture more nearly approximates the assigned noncompensable, initial rating.

In his written submissions and his hearing testimony, the Veteran asserts that, but for his medication, his hypertension would in fact manifest with diastolic pressure of predominantly 100 or more.  He asserted further that he was being unfairly penalized for being fully compliant with his prescribed medication.  As noted above, the U.S. Court of Appeals for Veterans Claims has held that "DC 7101 demonstrates that this diagnostic code, read as a whole, contemplates the effects of medication in assigning a disability rating for hypertension."  McCarroll, 28 Vet. App. at 272.  Even so, the Board reviews the records for the period prior to when the disease manifested.  Having done so, the Board finds that the preponderance of the evidence is still against the Veteran's assertions. 

The STRs reflect that prior to the Veteran's formal diagnosis of hypertension, there were instances of elevated blood pressure readings.  The highest reading recorded was in February 2003, where upon initial presentation, the reading in the left arm was 184/105, and 160/99 in the right arm.  Fifteen minutes later, however, it was 142/96.  (04/12/2010 VVA-STR-Medical, 2nd entry, p. 16)  At least two instances of 5-day blood pressure screening are noted in the STRs.  In July 2004, following an instance of elevated blood pressure, it was noted that a 5-day screening revealed that there was no hypertension at that time, and that the Veteran was experiencing chest pain at the time his blood pressure was elevated.  The highest reading during the five days was 144/92.  A five-day screening in September 2005 revealed an average reading of 126.6/83.5.  Id., pp. 129, 144.  Hence, the Board finds that the preponderance of the evidence shows that, prior to the Veteran's formal diagnosis of and receiving prescribed medication for hypertension, his blood pressure did not manifest with diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more.  The STRs note that the Veteran's initial dosage of his medication was 12.5 mg daily, but in March 2009 it was doubled to 25 mg daily.  The STRs do not indicate that his diastolic pressure was 100 or more at that time.  The noted reading was 135/95, which was deemed high by the treating examiner.  (04/12/2010 VVA-STR-Medical, 3rd entry, pp. 51, 54).  In 

In light of the above, the Board finds that while the evidence shows that continuous medication is required to control the Veteran's hypertension, the preponderance of the evidence shows that his hypertension has not, and does not, manifest with a history of diastolic pressure of predominantly 100 or more.  Hence, his disability does not meet the requirements for the minimum compensable rating.  38 C.F.R. §§ 4.1, 4.10, 4.31, 4.104, DC 7101.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999). 


ORDER

Entitlement to an initial compensable rating for hypertension is denied.


REMAND

After the January 2017 Board hearing, VA received additional evidence from the Veteran in the form of a March 2017 private MRI examination of the lumbar spine.  There is no indication as to whether there are additional records related to the provider ordering the examination.  In light of the fact that, notwithstanding the absence of a diagnosed underlying low back disorder, the STRs document the Veteran's multiple-year history of constant low back pain, and the Veteran's written assertion that it has only worsened over the years.  In light of this, the Board finds that a remand is necessary for the AOJ to ascertain if there are additional treatment records related to the low back disorder.  In light of the notation in the STRs and the January 2017 private radiology report with an impression of small broad based central disc protrusion and mild facet arthropathy at L5-S1, the Board finds that the Veteran should be provide with a VA examination.

Although the Veteran's DD Form 214 reflects that he did not have any foreign or Sea service, his formal claim and the STRs reflect that he deployed to the Persian Gulf in May 2007.  Hence, he should be evaluated for whether his chronic low back pain is related to an undiagnosed illness per 38 C.F.R. § 3.317. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to submit or authorize VA to obtain any non-VA treatment records extant maintained by the medical doctor who ordered the March 2017 lumbar spine MRI and any other provider(s) who may have treated the Veteran for his low back disorder.  Once the releases have been received, obtain all low back-related records identified.  All efforts exerted to obtain the records must be documented in the claims file.

2.  Any and all VA records generated since the August 2016 Supplemental Statement of the Case (SSOC) shall also be obtained and added to the file.  

3.  After completing #1 and #2, to include associating any additional records, schedule the Veteran for a VA examination with an appropriate examiner.  Ask the examiner to opine if there is a currently diagnosed low back disorder other than low back pain.  If so, is there at least a 50-percent probability that any currently diagnosed low back disorder is causally related to the chronic low back pain documented in the STRs, or is otherwise causally connected to the Veteran's active service or to some other event?

Any opinion should be accompanied by a comprehensive rationale.

If the examiner advises that an examination is necessary to render the requested opinion, arrange the examination.

4.  If, and only if, the examiner determines that there is no currently diagnosed low back disorder other than low back pain, then request that an appropriately qualified VA clinician to answer the following questions:

Are there objective indications of a chronic disability manifested by low back pain or other symptoms of an undiagnosed illness?; and, is the claimed disability a medically unexplained chronic multisymptom illness that is manifested by a cluster of signs or symptoms?

If the answer to the questions is affirmative, has the disability existed for 6 months or more; and, what are the manifestations of the disability?

The examiner is advised that the Veteran's lay reports must be considered.  Any opinion should be accompanied by a comprehensive rationale.

5.  After completion of all of the above, re-adjudicate the issue on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a SSOC.  Then, if all is in order, return the case to the Board.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


